   

" Case 1:19-cv-00987-PEC Document 1-

.
SE

 

 

 

 

 

 

=

n

ss . &

sz c Mm

So oT \

my : FT! AL 6tO¢/pO YO'eT SPAN cO°pO° ET 10x

ox co 1 Lhe Aauoo,] WETTTTM WONA :°ON JOM X41 5

Bo of <— i. aa T@Z6 GI yd Wid : "ON sey x4 | f

my — rre \W

& \

3 | 1
d/d :-ONITIIG if

 

i
|

 

cstv TSt6 L@ ATS LST ZT 8 ONINOUUL

‘W'O aIO AUG ONZ Sdn

v8-6 102 Gh

UZ

      
  

 

Moly ets
sic BY vhs,

OMe
BK © re ~
bh ra

o oo. u
deohiyiy: aa at s

 

 

6erec Od NOLOINIHSONM

MN ‘301d NOSIGUW ZTZL
SWIVT9 IWYuadss JO LYNOD “SN

  
  
 
 
  
  
 

4.8. COURT OF FEDERAL CLAIMS
LN

 

r 90r9LSezaz

17 MADISON P Lunod 40 4370
‘OL dIHS

YASHINGTON De 20439

, 6'6‘IL :LMa SESS ae Bee S1LLI7

10-107 a WN 1:4 F401 sngSE 12 astra

  
 

 

 

re

 

18761070164 __4
3
| MDLDca7g JUL BZ '86:96 sat 030

|
|

)
f

k
a

      
